Third District Court of Appeal
                                 State of Florida

                            Opinion filed April 12, 2017.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                                 No. 3D16-1463
                           Lower Tribunal No. 10-27754
                               ________________

                               William H. Hubbell,
                                        Appellant,

                                           vs.

                                 Victoria Martin,
                                        Appellee.


      An appeal from the Circuit Court for Miami-Dade County, Barbara Areces,
Judge.

      Jay M. Levy, P.A. and Jay M. Levy, for appellant.

      Elliot L. Miller, for appellee.


Before SUAREZ, C.J., and LAGOA and SCALES, JJ.

      PER CURIAM.

      We affirm the dismissal of the matter below but, pursuant to the parties’

agreement, we remand solely for the trial court to strike the term “with prejudice”

from the order of dismissal.

      Affirmed, remand with instructions.